Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.
3.	Acknowledgment is made of the Terminal Disclaimer filed on 07/29/2021.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 01/29/2021 and 07/28/2021 were considered by the examiner.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mr. Peter Malen on 07/29/2021.
7.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Rewrite claim 1 as shown below:
Claim 1. (Currently Amended) A method, comprising:
using one or more hardware processors to perform the operations;
receiving multiple asynchronous backup requests from a plurality of clients, and each of the backup requests is associated with a respective set of catalog entries, and two or more of the backup requests overlap each other in a time space, and/or in terms of the data elements respectively identified in the backup requests;
performing, by a catalog associated with a backup storage system, primary processing on catalog entries respectively associated with data elements of the backup requests, wherein the primary processing is a first stage of an ingestion process that also comprises secondary processing as a second stage, and the secondary processing is performed by a version processor;
adding, by the catalog, a job to a job queue, wherein the job concerns a process that comprises a portion of the secondary processing; and
performing, by the catalog, a handoff to the version processor for performance of the secondary processing by the version processor.

Allowable Subject Matter
8.	Claims 1-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system a method comprising, in addition to the other recited features of the claim, the features of receiving multiple asynchronous backup requests from a plurality of clients, and each of the backup requests is associated with a respective set of catalog entries, and two or more of the backup requests overlap each other in a time space, and/or in terms of the data elements respectively identified in the backup requests; performing primary processing on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barber (US. 2011/0113010) discloses a system for processing data for the primary data system; and determining requests sent from the primary data system that are not processed by the auxiliary data system.  Protopopov (US. 9,817,832) discloses the feature of providing a service in a storage system which includes a predicate that corresponds to a subset of storage objects in a set of storage objects. Protopopov (US 8,352,431) discloses the featurs of providing a snapshot copy of data which includes selectively collecting a plurality of data objects based on the evaluation of a predicate associated with each of the data objects; and performing a snapshot operation in connection with modifying at least one of the plurality of data objects.  However, these references do not disclose, in addition the other recited features of the claim, the feature of utilizing a catalog associated with a backup storage system, and the primary processing is a first stage of an ingestion process that comprises secondary processing as a second stage.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161